Opinion issued August 29, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00051-CV
                            ———————————
                      REYNALDO MORALES, Appellant
                                         V.
                  TRAVELERS INDEMNITY CO., Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-02771


                          MEMORANDUM OPINION

      Appellant Reynaldo Morales filed a “request for review” on January 8, 2019,

in the appellate court complaining of his inability to reply to defendant’s response

to Morales’s motion for new trial. We dismiss the appeal for lack of jurisdiction.
       The clerk’s record indicates that a final judgment was signed on March 8,

2016. Motion for new trial was filed almost a year later, on February 21, 2017. The

notice of appeal was filed almost two years later, on January 8, 2019.

      A notice of appeal is timely if filed within thirty days of the date the final

judgment is signed, or if a timely motion for new trial is filed, within ninety days of

the date the final judgment is signed. See /TEX. R. APP. P. 26.1. A motion for new

trial is timely if filed within thirty days of the date the judgment is signed. See TEX.

R. APP. P. 329b(a).

       The clerk’s record indicates that appellant’s motion for new trial was not

timely filed, and thus, his notice of appeal, filed on January 8, 2019, was also

untimely filed. An appellate court may extend the time to file a notice of appeal if

the appellant files his notice of appeal within the fifteen-day period after the filing

deadline and files a motion for extension. See TEX. R. APP. P. 26.3. But appellant

did not file his notice of appeal within the fifteen-day period after the notice of

appeal was due. Appellant’s notice of appeal was filed almost three years after it

was due.

       The deadline for filing the notice of appeal is jurisdictional and unless

appellant timely files a notice of appeal, we must dismiss the appeal for lack of

jurisdiction. See TEX. R. APP. P. 25.1(b); 42.3(a). We previously notified appellant




                                           2
of our intent to dismiss this appeal for want of jurisdiction, and appellant filed

several responses, none of which demonstrated that this Court has jurisdiction.1

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




1
      Even if appellant is not appealing the March 2016 judgment, but is attempting to
      appeal his inability to timely reply to defendant’s response to appellant’s untimely
      motion for new trial, we would still have no jurisdiction because our jurisdiction
      is limited to appeals from final judgments or interlocutory orders that have been
      made appealable by statute. See Scripps NP Operating, LLC v. Carter, 573 S.W.3d
781, 788 (Tex. 2019).Appellant’s inability to timely reply to a response to a motion
      for new trial is not an appealable order or judgment.

      Additionally, appellant was adjudicated a vexatious litigant by the trial court in this
      case on March 28, 2016. See Office of Court Administration List of Vexatious
      Litigants Subject to Pre-Filing Orders under Section 11.101, Civil Practice and
      Remedies Code, available at http://www.txcourts.gov/media/1337456/Reynaldo-
      Morales-No-2016-02771.pdf (last viewed on August 20, 2019); see also TEX. CIV.
      PRAC. & REM. CODE § 11.104(b) (requiring office of court administration to
      maintain and post list of vexatious litigants on agency’s website); Douglas v. Am.
      Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston [1st Dist.] 2006, no
      pet.) (taking judicial notice of Harris County record of vexatious litigants).

      The Clerk of this Court may not file an appeal presented by a vexatious litigant
      subject to a pre-filing order unless the litigant first obtains an order from the
      local administrative judge permitting the filing of the appeal or the appeal is from
      a pre-filing order designating the person a vexatious litigant. See TEX. CIV. PRAC.
      & REM. CODE § 11.103(a). Appellant is not appealing from a pre-filing order
      designating him a vexatious litigant. See id. § 11.103(d). The clerk’s record contains
      no permission to appeal.



                                             3